EXHIBIT 10.2
 
EMPLOYMENT AGREEMENT
 
This Employment Agreement (the “Agreement”) is hereby entered into by and
between MARY M. COVINGTON, a resident of the State of Georgia (the “Executive”)
and WEST GEORGIA NATIONAL BANK, a national banking association (the “Bank”) and
the Bank’s sole shareholder, WGNB CORP., a Georgia Bank Holding Company
(“WGNB”).
 
WHEREAS, the Executive is a new employee of the Bank and WGNB; and
 
WHEREAS, the Bank, WGNB and the Executive desire to enter into a new written
agreement to replace her current employment agreement and document the complete
terms and conditions pursuant to which the Executive shall continue to be
employed by WGNB and the Bank; and
 
WHEREAS, the Bank, WGNB and the Executive intend that this Agreement will
supersede any and all previous oral or written employment agreements between
WGNB, the Bank and the Executive;
 
NOW, THEREFORE, in consideration of the covenants and agreements hereinafter set
forth, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:
 
1.
DEFINITIONS
 
As used in this Agreement, the following words and/or phrases shall have the
meanings set forth below unless a different meaning plainly is required by the
context:
 
1.1  Agreement shall mean this Employment Agreement between the Bank, WGNB and
the Executive.
 
1.2  Affiliate shall mean any parent, brother-sister or subsidiary corporation
of the Bank or WGNB, any joint venture in which the Bank or WGNB owns at least a
50 percent interest, and any partnership, limited liability partnership or
limited liability corporation in which the Bank or WGNB or any of its
wholly-owned subsidiaries owns at least a 50 percent interest.
 
Page-1

--------------------------------------------------------------------------------


 
1.3  Bank shall mean West Georgia National Bank, a national banking association.
 
1.4  Base Salary shall mean the annual base compensation paid to the Executive
as provided in Section 3.1.
 
1.5  Board shall mean the Board of Directors of WGNB and/or the Bank.
 
1.6  Business of the Bank shall have the meaning ascribed to it in Section
4.10(a).
 
1.7  Business Opportunities shall mean any specialized information or plans of
WGNB and/or the Bank concerning the business of WGNB and/or the Bank, including
but not limited to, the financing of or investment in any target person or
business, or the availability of any such business, by WGNB and/or the Bank,
together with all related information concerning the specifics of any
contemplated acquisition, purchase or investment (including price, terms, and
the identity of such business) regardless of whether WGNB or the Bank has
entered any agreement, made any commitment, or issued any bid or offer to such
business.
 
1.8  Cause shall mean (i) the Executive’s willful failure to perform her
material duties and responsibilities; (ii) the Executive’s unlawful or willful
misconduct which is economically injurious to WGNB or the Bank or to any entity
in control of, controlled by or under common control with WGNB, the Bank and its
successors; (iii) the Executive’s conviction of, or a plea of guilty or nolo
contendere, to a felony charge; (iv) habitual drug or alcohol abuse that impairs
the Executive’s ability to perform the essential duties of her position; (v) the
Executive’s removal and/or permanent prohibition from participating in the
conduct of the Bank or WGNB by an order issued under Section 8(e)(4) or 8 (g)(1)
of the Federal Deposit Insurance Act (12 U.S.C. 1818(e)(4) and (g)(1)); (vi) the
Executive’s willful disclosure to unauthorized persons of Confidential
Information or Trade Secrets of WGNB or the Bank; or (vii) the Executive’s
failure to comply with the Code of Ethics or other personnel policies of WGNB
and/or the Bank provided such failure is economically injurious to WGNB or the
Bank or to any entity in control of, controlled by or under common control with
WGNB, the Bank.
 
1.9  Change in Control shall mean the occurrence of any one of the following
events:
 
(i) Change in Ownership. A change in the ownership of WGNB or the Bank (each
being individually referred to in this Section as a “Corporation”) that occurs
on the date that any one person, or more than one person acting as a group,
acquires ownership of stock of a Corporation that, together with stock held by
such person or group, constitutes more than fifty percent (50%) of the total
fair market value or total voting power of the stock of such Corporation.
However, if any one person or more than one person acting as a group is
considered to own more than fifty percent (50%) of the total fair market value
or total voting power of the stock of a Corporation, the acquisition of
additional stock by the same person or persons is not considered to cause a
change in the ownership of such Corporation (or to cause a change in the
effective control of such Corporation (within the meaning of subsection (ii)
herein). An increase in the percentage of stock owned by any one person, or
persons acting as a group, as a result of a transaction in which a Corporation
acquires its stock in exchange for property will be treated as an acquisition of
stock for purposes of this section. This applies only when there is a transfer
of stock of a Corporation (or issuance of stock of a Corporation) and stock in
such Corporation remains outstanding after the transaction.
 
Page-2

--------------------------------------------------------------------------------




(ii) Change in Effective Control. A change in the effective control of a
Corporation that occurs on the date that either:
 
(A)  Any one person, or more than one person acting as a group, acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of such Corporation
possessing 35 percent or more of the total voting power of the stock of such
Corporation; or
 
(B)  a majority of members of the Board is replaced during any 12-month period
by directors whose appointment or election is not endorsed by a majority of the
members of the Board prior to the date of the appointment or election.
 
(iii) Change in Ownership of a Substantial Portion of Assets. A change in the
ownership of a substantial portion of a Corporation’s assets shall occur on the
date that any one person, or more than one person acting as a group, acquires
(or has acquired during the 12-month period ending on the date of the most
recent acquisition by such person or persons) assets from such Corporation that
have a total gross fair market value equal to or more than 40 percent of the
total gross fair market value of all of the assets of such Corporation
immediately prior to such acquisition or acquisitions. For this purpose, gross
fair market value means the value of the assets of the Corporation, or the value
of the assets being disposed of, determined without regard to any liabilities
associated with such assets.
 
In determining whether a Change in Control has occurred, the following rules
shall apply:
 
(A) Stock Attribution Rules. For purposes of this section, Code Section 318(a)
applies to determine stock ownership. Stock underlying a vested option is
considered owned by the individual who holds the vested option (and the stock
underlying an unvested option is not considered owned by the individual who
holds the unvested option). For purposes of the preceding sentence, however, if
a vested option is exercisable for stock that is not substantially vested (as
defined by Treasury Regulation Sections 1.83-3(b) and (j)), the stock underlying
the option is not treated as owned by the individual who holds the option. In
addition, mutual and cooperative corporations are treated as having stock for
purposes of this subsection.
 
(B) Persons Acting as a Group. For purposes of this section, persons will not be
considered to be acting as a group solely because they purchase or own stock of
the same Corporation at the same time or as a result of the same public
offering. However, persons will be considered to be acting as a group if they
are owners of a corporation that enters into a merger, consolidation, purchase
or acquisition of stock, or similar business transaction with one of the
Corporations. If a person, including an entity, owns stock in both corporations
that enter into a merger, consolidation, purchase or acquisition of stock, or
similar transaction, such shareholder is considered to be acting as a group with
other shareholders in a corporation prior to the transaction giving rise to the
change and not with respect to the ownership interest in the other corporation.
 
Page-3

--------------------------------------------------------------------------------


 
(C) Transfers to a Related Person. There is no Change in Control event with
respect to subsection (iii) when there is a transfer by a Corporation to an
entity that is controlled by the shareholders of the transferring Corporation
immediately after the transfer. A transfer of assets by a Corporation is not
treated as a change in the ownership of such assets if the assets are
transferred to:
 
(1)  A shareholder of the Corporation (immediately before the asset transfer) in
exchange for or with respect to its stock;
 
(2)  An entity, 50 percent or more of the total value or voting power of which
is owned, directly or indirectly, by the Corporation;
 
(3)  A person, or more than one person acting as a group, that owns, directly or
indirectly, 50 percent or more of the total value or voting power of all the
outstanding stock of the Corporation; or
 
(4)  An entity, at least 50 percent of the total value or voting power of which
is owned, directly or indirectly, by a person described in subsection (3).
 
For purposes of this subsection (C) and except as otherwise provided, a person’s
status is determined immediately after the transfer of the assets. For example,
a transfer to a corporation in which the transferor Corporation has no ownership
interest before the transaction, but which is a majority owned subsidiary of the
transferor Corporation after the transaction is not treated as a change in the
ownership of the assets of the transferor Corporation.
 
1.10  Code shall mean the Internal Revenue Code of 1986, as amended.
 
1.11  Committee shall mean the Executive Compensation and Management Succession
Committee of the Board, or such other committee to which the Board delegates
authority regarding executive compensation.
 
1.12  Confidential Information shall mean, other than Trade Secrets, any data or
information, which (a) the Bank and/or WGNB marks or otherwise identifies as
“confidential” or (b) is of tangible or intangible value to the Bank and/or WGNB
and not generally known by the public. Confidential Information shall include,
but not be limited to, the taking of deposits, making loans and extensions of
credit, cashing checks, and other Business of the Bank, any information
pertaining to the identity of customers, depositors, or borrowers served by the
Bank, Business Opportunities of the Bank, the details of this Agreement, WGNB’s
and the Bank’s business, marketing and acquisition plans and financial
statements and projections, and the costs of the services the Bank may offer or
provide to the customers, depositors or borrowers it serves, to the extent such
information is material to WGNB and the Bank and not generally known to the
public.
 
1.13  Disability  means the Executive’s eligibility to receive income
replacement benefits for a period of not less than three (3) months under an
accident and health plan covering employees of WGNB or the Bank due to a
medically-determinable physical or mental impairment, or if no such plan is
applicable, the Executive ’s inability to engage in any substantial gainful
activity due to a medically-determinable physical or mental impairment, which
can be expected to result in death or can be expected to last for a continuous
period of not less than twelve (12) months.
 
Page-4

--------------------------------------------------------------------------------


 
1.14  Effective Date shall mean the date of closing of the merger between First
Haralson Corporation and WGNB Corp.
 
1.15  ERISA shall mean the Employee Retirement Income Security Act of 1974, as
amended.
 
1.16  Executive shall mean Mary M. Covington.
 
1.17  Good Reason shall mean:
 
(a) A reduction of the Executive’s Base Salary unless substantially similar
reductions are applicable to other executive officers of the Bank; or
 
(b) Without the express written agreement of the Executive, any assignment or
change in duties that would require the relocation of the Executive’s work place
to a location that is either (i) more than fifty (50) miles from the Executive’s
work place immediately prior to such assignment; provided however, the
relocation of the Executive’s work place must also increase the regular commute
distance between the Executive’s resident and work place by more than fifty (50)
miles (one-way); or (ii) inside the Interstate 285 perimeter around Atlanta,
Georgia; or
 
(c) The assignment to the Executive of any duties inconsistent with the
Executive’s position (including offices and reporting relationships), authority,
duties or responsibilities as contemplated by this Agreement, or any other
action by WGNB or the Bank which results in a diminution in such position,
authority, duties or responsibilities, excluding for this purpose an isolated,
insubstantial and inadvertent action not taken in bad faith and which is
remedied by the Bank or WGNB promptly after receipt of notice thereof given by
the Executive; or
 
(d) Any failure by WGNB or the Bank to comply with any of the provisions of this
Agreement, other than an isolated, insubstantial and inadvertent failure not
occurring in bad faith and which is remedied by the Bank or WGNB promptly after
receipt of notice thereof given by the Executive; or
 
(e) Any failure of the Bank to pay Base Salary, a Bonus (as defined in Section
3.3), or a Profit Sharing Bonus (as defined in Section 3.3), but only to the
extent that such Base Salary, Executive Bonus or Profit Sharing Bonus has in
fact become due and payable in accordance with the terms of the applicable bonus
plan or program or this Agreement; or
 
(f) After the date of a Change in Control, any material reduction, in the
aggregate, by WGNB or the Bank in the basis and/or level of the plans, programs,
policies and practices, and benefits, that are described in this Agreement and
that were maintained and/or provided during the ninety (90) day period
immediately preceding the date of the Change in Control.
 
Page-5

--------------------------------------------------------------------------------


 
For the purposes of this Agreement, if the Executive’s title with WGNB is
altered, such alteration or change alone shall not constitute Good Reason,
unless such an alteration or change disqualifies the Executive from serving as
Chairman of the Community Bankers Association..
 
1.18  Term shall mean the period during which this Agreement is wholly
effective, as more fully described in Section 2.4.
 
1.19  Termination Date shall mean the last day of actual employment of the
Executive by WGNB or the Bank.
 
1.20  Trade Secret shall mean the whole or any portion or phase of any
scientific or technical information, design, process, procedure, formula or
improvement of WGNB or the Bank that is valuable and secret (in the sense that
it is not generally known to competitors of WGNB and the Bank) and any
information that meets the definition of “trade secret” under the Georgia Trade
Secrets Act of 1990, O.C.G.A. §10-1-760 through §10-1-767.
 
1.21  WGNB shall mean WGNB Corp., a Georgia bank holding company.
 
2.
 
DUTIES AND AUTHORITY
 
2.1  Duties and Authority. The Executive is engaged and agrees to perform
services for and on behalf of the Bank as its Executive Vice President and Vice
Chairman of its Board , and for and on behalf of WGNB Corp. as its Executive
Vice President and Vice Chairman of its Board and shall report directly to the
President of WGNB and the Bank. The Executive shall have such duties and
authority as customarily performed by persons acting in such capacities or as
may be assigned to her by the Bank’s or WGNB’s bylaws or by the President. The
Executive agrees to perform such duties diligently and efficiently and in
accordance with the reasonable directions of the President. The Executive shall
conduct herself at all times in a business-like and professional manner as
appropriate for her position and shall represent WGNB and the Bank in all
respects in compliance with good business and ethical practices. In addition,
the Executive shall be subject to and abide by the policies and procedures of
WGNB and the Bank applicable to personnel of WGNB and the Bank, as may be
adopted from time to time.
 
2.2  Best Efforts. During the term of this Agreement, the Executive shall devote
her full business attention, energies and best efforts to rendering services on
behalf of WGNB and the Bank (or subsidiaries or Affiliates thereof), and shall
not engage in any outside employment without the express written consent of the
Board or as otherwise expressly provided herein. Notwithstanding the foregoing,
the Executive is not prohibited (a) from investing or trading in stocks, bonds,
commodities or other forms of investment, including real property, so long as
the Executive does not (i) own more than two percent (2%) of the outstanding
ownership interest of an entity, and (ii) “participate” (within the meaning of
Treas. Reg. §§1.469-5(f) and 1.469-5T(f), as in effect as of the date this
Agreement is executed) in such investments, unless such investment is approved
by the Board or the Executive Committee of the Board in advance or shown on
Exhibit “B” hereto or (b) from engaging in any activity approved by the Board or
the Executive Committee of the Board in advance or shown on Exhibit “B” hereto.
 
Page-6

--------------------------------------------------------------------------------


 
2.3  Outside Activities. The Executive may devote time to the management of her
personal affairs and may pursue personal interests so long as such activities do
not interfere with the Executive’s performance of her duties hereunder, and the
Executive may participate in industry, civic and charitable activities so long
as such activities do not materially interfere with the performance of her
duties hereunder. The Executive may also participate in any interest or activity
which is approved in writing by the President of WGNB or the Bank subject only
to such conditions and limitations as may be specified by the writing granting
the approval to the interest or activity. At least once each year during the
term of this Agreement, and at any time upon the President’s request, the
Executive shall provide a full disclosure to the President of her participation
in any industry, civic and charitable activities (including service on corporate
or charitable boards of directors or trustees). Prior to pursuing or accepting
any activity other than those in which she is engaged on the Effective Date, the
Executive agrees to discuss such activity with the President.
 
2.4  Term. The Term of this Agreement shall be the period during which this
Agreement (including any amendments and/or extensions of this Agreement) remains
effective. The Term of this Agreement shall commence on the execution date
hereof and shall expire on December 31, 2009, subject to earlier termination
only as provided in this Agreement.
 
3.

 
COMPENSATION AND BENEFITS
 
3.1  Annual Base Salary. The Bank shall pay to the Executive as compensation for
her services provided hereunder a base salary of $75,000 per year (“Base
Salary”), payable in accordance with the Bank’s normal payroll procedures. The
Committee shall review the Executive’s Base Salary annually, and in its sole
discretion, subject to approval of the Board, may increase the Executive’s Base
Salary from year to year. The Committee shall not decrease the amount of the
Executive’s Base Salary unless substantially similar decreases are applicable to
other executive officers of the Bank or WGNB. The annual review of the
Executive’s salary by the Committee will consider, among other things, the
Executive’s own performance as well as WGNB’s and the Bank’s performance.
 
3.2  Signing Bonus. As soon as practicable following the execution of this
Agreement, the Executive shall receive a single lump-sum payment in the amount
of $183,000.00.
 
3.3  Annual Incentive Compensation. The Executive shall be eligible to
participate in any annual short-term incentive compensation program that the
Committee and/or the Board shall approve for her for any particular year or
incentive period (the “Bonus”). For each full or partial calendar year during
the Term, the Executive’s Bonus shall be $30,000.00. In addition, for each full
or partial calendar year during the Term, the Executive shall be eligible to
participate in the annual profit sharing bonus program that is available to all
employees of the Bank (the “Profit Sharing Bonus”).
 
Page-7

--------------------------------------------------------------------------------


 
3.4  Long-Term Incentive Compensation. The Executive shall be eligible to
participate in any long-term incentive compensation program and/or equity-based
compensation program that the Committee and/or the Board shall approve for her
for any particular year or period. Any grants or awards of equity-based
compensation shall be governed by the terms and conditions of the plan or plans
under which such grants are made.
 
3.5  Employee Benefit Plans and Policies. The Executive shall be entitled to
participate in each employee benefit plan, policy or arrangement which is
sponsored, maintained or contributed to by the Bank and in which current
similarly-situated officers of the Bank may participate, in accordance with the
terms and provisions of such plans and on the same terms and conditions as other
similarly-situated officers of the Bank. Contributions by the Executive to such
plans shall be required only to the extent required of other similarly-situated
officers of the Bank.
 
3.6  Term Life Insurance Policy. If the Executive is determined to be insurable
by an insurance company of the Bank’s choosing, the Bank shall, on the
Executive’s behalf, both obtain and pay the premiums of a term-life insurance
policy until the Executive’s death. Such policy shall pay a death benefit in an
amount that is no less than an amount equal to the death benefit that would have
been payable on the death of the Executive pursuant to the life insurance plan
maintained by the First National Bank of Georgia immediately prior its
acquisition by WGNB less the death benefit payable under the life insurance plan
maintained by the Bank (the “Policy Amount”). In the event that the insurance
company determines that the Executive is not insurable, the Bank will pay to the
Executive an amount equal to the premiums necessary to obtain term life
insurance coverage for the above Policy Amount and continue such coverage in
effect until the Executive’s death, payable in accordance with the Bank’s normal
payroll procedures.
 
3.7  Automobile Allowance. The Bank shall provide the Executive with a monthly
cash allowance in the amount of $800.00 for the purpose of reimbursement of
expenses related to the use of an automobile for business purposes. The
Executive shall otherwise be solely responsible for all costs and liabilities
related to such automobile, including but not limited to lease and/or purchase
payments, insurance, maintenance, gasoline/oil and repair costs, subject,
however, to the Executive’s right to seek reimbursement for business mileage
pursuant to Section 3.9.
 
3.8  Club Dues. For general business purposes (and not as compensation to the
Executive), the Bank shall pay the Executive’s periodic dues for membership in
the Sunset Hills Country Club and for membership in the Carrollton Rotary Club
and, as approved by the Committee, other various civic clubs and other
organizations.
 
3.9  Expense Reimbursement. The Bank shall reimburse the Executive for
reasonable and necessary travel and other business related expenses, including
cellular phone expenses and charges, incurred by her in performance of the
business of the Bank in accordance with the Bank’s standard expense
reimbursement practices and policies in existence from time to time, subject to
such dollar limitations, verification and record keeping requirements as may be
established from time to time by the Bank.
 
Page-8

--------------------------------------------------------------------------------


 
3.10  Withholding, FICA, FUTA, Etc. Any amount to be paid to the Executive under
the provisions of this Agreement for her services rendered as an employee and
which represents taxable income to her shall be subject to, and reduced by,
withholding for any applicable federal, state or local taxes imposed by law,
including, but not limited to, employment taxes imposed under Subtitle C of the
Code.
 
4. 

 
RESTRICTIVE COVENANTS
 
4.1  Confidentiality. In the Executive’s position as an executive officer of
WGNB and the Bank, the Executive has had and will have access to Confidential
Information, Trade Secrets and other proprietary information of vital importance
to WGNB and the Bank and has and will also develop relationships with customers,
employees and others who deal with WGNB and the Bank which are of value to the
Bank and WGNB. WGNB and the Bank require as a condition of Executive’s
employment that Executive agree to certain restrictions on Executive’s use of
the proprietary information and valuable relationships developed during
Executive’s employment with WGNB and the Bank. WGNB, the Bank and the Executive
therefore agree and acknowledge that WGNB and the Bank may entrust the Executive
with highly sensitive confidential, restricted and proprietary information
concerning various Business Opportunities, customer lists, and personnel
matters. The Executive acknowledges that she shall bear a fiduciary
responsibility to WGNB and the Bank to protect such information from use or
disclosure that is not necessary for the performance of Executive’s duties
hereunder, as an essential incident of the Executive’s employment with WGNB and
the Bank.
 
4.2  Exclusions. Notwithstanding the definitions of Trade Secrets, Confidential
Information and Business Opportunities set forth in Section 1, Trade Secrets,
Confidential Information and Business Opportunities shall not include any
information that:
 
(a)  is or becomes generally known to the public;
 
(b) is developed by Executive after termination of employment through entirely
independent efforts;
 
(c) the Executive obtains from an independent source having a bona fide right to
use and disclose such information;
 
(d) is required to be disclosed by law, except to the extent eligible for
special treatment under an appropriate protective order; or
 
(e) the Bank or WGNB approves for unrestricted release by express written
authorization.
 
Page-9

--------------------------------------------------------------------------------


 
4.3  New Developments. Any discovery, invention, process, development, concept,
work of authorship, improvement or Trade Secret, whether or not patentable or
registrable under copyright or similar laws, which the Executive, solely or
jointly, conceives or develops, reduces to practice, or causes to be conceived
or developed or reduced to practice, during the term of this Agreement in
connection with or in any way affecting or relating to the business of WGNB or
the Bank or any of its Affiliates (as then carried on or under active
consideration) shall forthwith be disclosed to WGNB and the Bank and shall
belong to and be the absolute property of WGNB and the Bank. The preceding
sentence does not apply to any invention for which no equipment, supplies,
facility, or Trade Secret information of WGNB or the Bank was used and which was
developed entirely on the Executive’s own time, unless the invention relates
directly to the business of the Bank or WGNB or its Affiliates or to its or
their actual or demonstrably anticipated research or development, or the
invention results from any work performed by the Executive for WGNB or the Bank.
 
4.4  Security Measures. During the Executive’s employment with WGNB and the
Bank, the Executive is required to observe all security measures adopted to
protect Trade Secrets, Confidential Information and Business Opportunities of
WGNB and the Bank.
 
4.5  Use and Return of Documents and Property. The Executive acknowledges that
in the course of her employment with WGNB and the Bank, she will have the
opportunity to inspect and use certain property, both tangible and intangible,
of WGNB and the Bank and its Affiliates. All such property shall remain the
exclusive property of WGNB, the Bank and its Affiliates, and the Executive has
and shall have no right or interest in such property. The Executive shall use
WGNB’s and the Bank’s property only during employment and only in the
performance of her job and to further WGNB’s and the Bank’s interests, and she
will not remove such property from the Bank’s premises except to the extent
necessary to perform her duties and to the extent approved by the Bank and/or
WGNB, either expressly or generally under its policies. Upon the request of WGNB
or the Bank, and, in any event, promptly upon the Executive’s Termination Date,
the Executive shall return to the Bank all property of the Bank and WGNB
including, but not limited to, memoranda, notes, records, data, books, manuals,
computer programs, audio-visual materials, correspondence, lists, every piece of
information recorded in any form, including all copies of such materials,
identification cards, credit cards, parking cards, badges, keys, computers,
phones, fax machines, and all other tangible property.
 
4.6  Nonsolicitation of Customers, Borrowers or Depositors. The Executive agrees
that during the term of her employment with WGNB and the Bank, she will not,
directly or indirectly, without the Bank’s prior written consent, contact any
customer, depositor or borrower of the Bank or any of its Affiliates for
business purposes unrelated to furthering the Business of the Bank. Executive
further agrees that for a period of twenty-four (24) months following her
Termination Date, she will not directly or indirectly, (a) contact, solicit or
divert, or attempt to contact, solicit, divert or take away, any customer,
depositor or borrower of the Bank or its Affiliates for purposes of, or with
respect to, providing such customer, depositor or borrower services which
constitute the Business of the Bank; or (b) take any affirmative action with a
customer, depositor or borrower of the Bank or its Affiliates for the purposes
of providing a customer, depositor or borrower to a business competing with the
Bank or its Affiliates. The prohibitions of the preceding sentence shall apply
only to customers, depositors or borrowers of the Bank with whom the Executive
had Material Contact during her term of employment. For purposes of this
Agreement, the Executive had “Material Contact” with a customer, depositor or
borrower if (a) she had business dealings with the customer, depositor or
borrower on the Bank’s behalf; (b) she was responsible for supervising or
coordinating the dealings between the Bank and the customer, depositor or
borrower; or (c) she obtained Confidential Information about the customer,
depositor or borrower as a result of her association with the Bank.
 
Page-10

--------------------------------------------------------------------------------


 
4.7  Nonsolicitation of Employees. The Executive agrees that during her
employment with WGNB and the Bank and for twenty-four (24) months after her
Termination Date, the Executive will not, directly or indirectly, solicit or
attempt to recruit or hire any employee of WGNB or the Bank or its Affiliates to
provide services similar to those performed by the employee for WGNB or the Bank
on behalf of another entity or person.
 
4.8  Nondisclosure of Trade Secrets. Except to the extent reasonably necessary
for the Executive to perform her duties for WGNB and the Bank, the Executive
shall not, directly or indirectly, disclose, communicate, transfer, copy for, or
otherwise convey to any person, use in any way, or negligently permit any
unauthorized person who is not an employee of WGNB or the Bank to use, disclose
or gain access to any Trade Secrets of WGNB or the Bank or its Affiliates, or
any other person or entity making Trade Secrets available for WGNB’s or the
Bank’s use, for so long as such Trade Secrets remain “trade secrets” under
applicable state law.
 
4.9  Nondisclosure of Confidential Information. During the term of her
employment with WGNB and the Bank and for a period of three (3) years following
the Executive’s Termination Date, except to the extent reasonably necessary for
the Executive to perform her duties for WGNB and the Bank, the Executive shall
not, without the prior written consent of WGNB or the Bank, directly or
indirectly, disclose, communicate, transfer, copy for, or otherwise convey to
any person, use in any way, or negligently permit any unauthorized person who is
not employed by the Bank or WGNB to use, disclose or gain access to, for
personal benefit or the benefit of others, any Confidential Information of WGNB
or the Bank or its Affiliates, which remains competitively sensitive.
 
4.10  Covenant Not to Compete.
 
(a) Territories: WGNB transacts business as a bank holding company with the Bank
as its subsidiary bank which accepts deposits, makes loans, cashes checks and
otherwise engages in the business of banking (“Business of the Bank”). WGNB and
the Bank do business in the counties of Carroll, Douglas, Paulding and Haralson
in the State of Georgia, and Executive performs the duties described in Section
2.1 throughout those counties. Executive has established business relationships
and performs the duties described in Section 2.1 in the geographic area covered
by the counties of Carroll, Douglas, Paulding and Haralson in the State of
Georgia.
 
(b) Covenants: For a period of twenty-four (24) months after the termination of
her employment with WGNB and the Bank, Executive shall not directly or
indirectly provide the duties described in Section 2.1 of this Agreement
(including as an advisor, consultant, or independent contractor) for any entity
or person conducting the Business of the Bank within the counties of Carroll,
Douglas, Paulding and Haralson in the State of Georgia.
 
Page-11

--------------------------------------------------------------------------------


 
4.11  Notification of Subsequent Employment. During a period of one (1) year
after the termination of the Executive’s employment with WGNB and the Bank,
Executive shall notify WGNB and the Bank in writing of the name and address of
the Executive’s new employer and the Executive’s functions with her new employer
within thirty (30) days after accepting employment with any other corporation,
partnership, association, person, organization or other entity.
 
4.12  Reasonableness. Executive has carefully considered the nature and extent
of the restrictions upon her rights and the rights and remedies conferred on the
Bank under this Agreement, and the Executive hereby acknowledges and agrees
that:
 
(a) the restrictions and covenants contained herein, and the rights and remedies
conferred upon WGNB and the Bank, are necessary to protect the goodwill and
other value of the business of WGNB and the Bank;
 
(b) the restrictions placed upon the Executive hereunder are fair and reasonable
in time, will not prevent her from earning a livelihood, and place no greater
restraint upon the Executive than is reasonably necessary to secure the business
and goodwill of WGNB and the Bank;
 
(c) WGNB and the Bank are relying upon the restrictions and covenants contained
herein in continuing to make available to the Executive information concerning
the Business of the Bank and WGNB;
 
(d) Executive’s employment hereunder places her in a position of confidence and
trust with WGNB and the Bank and its employees, customers, depositors and
borrowers; and
 
(e) the provisions of this section shall be interpreted so as to protect the
Confidential Information, and to secure for WGNB and the Bank the exclusive
benefits of the work performed on behalf of WGNB and the Bank by the Executive
under this Agreement, and not to unreasonably limit her ability to engage in
employment and consulting activities in noncompetitive areas which do not
endanger WGNB’s and the Bank’s legitimate interests expressed in this Agreement.
 
4.13  Remedy for Breach. Executive acknowledges and agrees that her breach of
any of the covenants contained in this Article of this Agreement will cause
irreparable injury to WGNB and the Bank and that remedies at law available to
WGNB and the Bank for any actual or threatened breach by the Executive of such
covenants will be inadequate and that WGNB and the Bank shall be entitled to
specific performance of the covenants in this Article or injunctive relief
against activities in violation of this Article by temporary or permanent
injunction or other appropriate judicial remedy, writ or order, without the
necessity or proving actual damages. This provision with respect to injunctive
relief shall not diminish the right of WGNB and the Bank to claim and recover
monetary damages against the Executive for any breach of this Agreement, in
addition to injunctive relief. The Executive acknowledges and agrees that the
covenants contained in this Article shall be construed as agreements independent
of any other provision of this or any other contract between the parties hereto,
and that the existence of any claim or cause of action by the Executive against
WGNB or the Bank, whether predicated upon this or any other contract, shall not
constitute a defense to the enforcement by WGNB and the Bank of said covenants.
 
Page-12

--------------------------------------------------------------------------------


 
5.

 
TERMINATION OF EMPLOYMENT
 
5.1  Termination by WGNB. 
 
(a) For Cause. Except as otherwise provided in this 5.1 and as provided in
Section 5.3, during the Term of this Agreement, WGNB or the Bank may only
terminate the Executive’s employment for Cause. Such termination shall be
effective immediately upon written notice to the Executive. In the event of the
Executive’s termination pursuant to this Section 5.1(a), the Executive shall be
entitled to any earned but unpaid Base Salary, any accrued but unused vacation,
any earned but unpaid Bonus for the fiscal year which ended prior to the
Termination Date, any unpaid Profit Sharing Bonus for the fiscal year which
ended prior to the Termination Date, and unreimbursed expenses through the
Termination Date. Subject to the waiver of claims as provided in Section 5.1(d),
the Executive shall also be entitled to continued coverage under the Bank’s
group health plan as provided in 5.1(c). Except as provided under Sections 3.6,
5.5 and 5.6 and as required by law, Executive shall not be entitled to any other
compensation, bonus, severance pay or post-termination benefits. Other than the
amounts payable pursuant to Sections 3.6 and 5.1(c), all amounts payable
pursuant to this Section 5.1(a) shall be paid in a single-sum cash payment as
soon as practicable after the Termination Date.
 
(b) Upon Change in Control. During the twelve (12) month period immediately
following the date of the Change in Control, the Executive may be terminated for
reasons other than for Cause. Such termination shall be effective immediately
upon written notice to the Executive. In the event of a termination pursuant to
this 5.1(b), the Executive shall be entitled to any accrued but unpaid Base
Salary, any earned but unpaid Bonus and Profit Sharing Bonus for the fiscal year
which ended prior to the Termination Date, any accrued but unused vacation, any
unreimbursed expenses through the Termination Date and Base Salary, Bonuses and
Profit Sharing Bonuses that would have been payable for the balance of the
remaining Term. Subject to the waiver of claims as provided in Section 5.1(d),
the Executive shall also be eligible to receive the continued coverage under the
Bank’s group health plan as provided in Section 5.1(c). Except as provided under
Sections 3.6, 5.5 and 5.6 and as required by law, Executive shall not be
entitled to any other compensation, bonus, severance pay or post-termination
benefits. Other than the amounts payable pursuant to Sections 3.6 and 5.1(c),
all amounts payable pursuant to this Section 5.1(b) shall be paid in a
single-sum cash payment as soon as administratively practicable after the
Termination Date and in determining the amount of Profit Sharing Bonuses that
would have been payable, the Bank shall use the average of Profit Sharing
Bonuses paid to similarly situated executives for the three full fiscal years
immediately preceding the Termination Date.
 
Page-13

--------------------------------------------------------------------------------


 
(c) Group Health Benefits. Subject to Section 5.1(d) below, the Executive will
be eligible to continue to participate in Bank’s group health plan until the
attainment of age 65, provided that the Bank continues to sponsor a group health
plan (the “Healthcare Plan”), upon the Executive’s timely election to do so. In
the event the Executive elects such continued coverage, the Executive may elect
continued coverage for her dependents who are participating in the Healthcare
Plan on the Termination Date for the duration of the Executive’s continued
coverage to the extent such dependents remain eligible for dependent coverage
under the terms of the Healthcare Plan. The Bank shall pay for the continued
coverage for the Executive and, if elected, her eligible dependents provided for
pursuant to this Section 5.1(c) by making payment of both the Bank’s and
Executive’s premiums under the Healthcare Plan, including any applicable
administrative processing fees directly to the Healthcare Plan administrator.
Notwithstanding the above, the entitlement to this continued coverage under the
Healthcare Plan will cease immediately upon the Executive’s entitlement to
coverage under any employer-sponsored group health plan or any
government-sponsored health program, except as may be required by law, and shall
not be renewed. The Executive has the duty to immediately inform the Company of
her entitlement to such other health plan or program coverage. The continued
coverage under the Healthcare Plan provided for in this Section 5.1(c) shall be
a part of, and not in addition to, any COBRA coverage which the Executive may
elect and shall run concurrently therewith.
 
(d) Waiver of Claims. The Executive agrees that in the event of any termination
of this Agreement that results in the continued coverage under the Bank’s group
health plan as provided in Section 5.1(c) (the “Severance Package”), except to
the extent required by law, prior to such coverage and as a condition to and as
consideration for such coverage, the Executive shall sign a general release of
any and all claims that the Executive, her heirs and assigns and/or her estate
may have against WGNB or the Bank or its related parties related to her
employment and such payment in substantially the form attached hereto as Exhibit
“A”. Such waiver of claims must be executed and returned to the Bank by the
Executive no later than the twenty-first (21st) calendar day following the
Termination Date, or the Executive will have waived her right to the Severance
Package.
 
5.2  Termination by Executive for Good Reason. The Executive may terminate her
employment for “Good Reason” upon sixty (60) days’ prior written notice to the
Bank and WGNB; provided, however, that prior to delivering such 60-day notice,
the Executive has provided an advance written notice to WGNB or the Bank that
identifies the manner in which the Executive believes that she is eligible for
Good Reason termination, and WGNB and the Bank have had at least fifteen (15)
business days following delivery of the advance written notice to correct the
situation to the satisfaction of the Executive and have not done so. Upon a
termination for Good Reason, the Executive shall be entitled to any accrued but
unpaid Base Salary, any earned but unpaid Bonus and Profit Sharing Bonus for the
fiscal year which ended prior to the Termination Date, any accrued but unused
vacation, any unreimbursed expenses through the Termination Date, and Base
Salary, Bonuses and Profit Sharing Bonuses that would have been payable for the
balance of the remaining Term. Subject to the waiver of claims as provided in
Section 5.1(d), the Executive shall also be eligible to receive the continued
coverage under the Healthcare Plan as provided in Section 5.1(c). Except as
provided under Sections 3.6, 5.5 and 5.6 and as required by law, Executive shall
not be entitled to any other compensation, bonus, severance pay or
post-termination benefits. Other than the amounts payable pursuant to Sections
3.6 and 5.1(c), all amounts payable pursuant to this Section 5.2 shall be paid
in a single-sum cash payment as soon as administratively practicable after the
Termination Date and in determining the amount of Profit Sharing Bonuses that
would have been payable, the Bank shall use the average of Profit Sharing
Bonuses paid to similarly situated executives for the three full fiscal years
immediately preceding the Termination Date.
 
Page-14

--------------------------------------------------------------------------------


 
5.3  Termination of Agreement by Reason of Executive’s Death or Disability. This
Agreement shall terminate immediately upon the termination of the Executive’s
employment due to the death of the Executive or due to written notice from WGNB
or the Bank to the Executive if she shall at any time become incapacitated by
reason of a Disability. Upon the Executive’s termination due to death or
Disability, the Executive, or her estate in the case of her death, shall be
entitled to any earned but unpaid Base Salary, any accrued but unused vacation,
any earned but unpaid Bonus and/or Profit Sharing Bonus for the fiscal year
which ended prior to the Termination Date, and unreimbursed expenses through the
Termination Date. Except as provided under Sections 3.6 (to the extent
applicable), 5.5 and 5.6 and as required by law, neither the Executive nor the
Executives estate, heirs and other legal representatives shall be entitled to
any other compensation, bonus, severance pay or post-termination benefits. Other
than the amounts payable pursuant to Sections 3.6 and 5.1(c), all amounts
payable pursuant to this Section 5.3 shall be paid in a single-sum cash payment
as soon as administratively practicable after the Termination Date
 
5.4  Termination by Executive. Executive may terminate this Agreement and her
employment with the Bank and WGNB upon thirty (30) days’ written notice to each
of the Bank and WGNB. Upon such a termination, the Executive shall be entitled
to any accrued but unpaid Base Salary, any accrued but unused vacation, and any
unreimbursed expenses through the Termination Date. Except as provided under
Sections 5.5 and 5.6 and as required by law, Executive shall not be entitled to
any other compensation, bonus, severance pay or post-termination benefits. Other
than the amounts payable pursuant to Sections 3.6 and 5.1(c), all amounts
payable pursuant to this Section 5.4 shall be paid in a single-sum cash payment
as soon as administratively practicable after the Termination Date.
 
5.5  Equity Compensation After Termination Date. Any outstanding equity-based
compensation grants or awards held by the Executive shall be governed by the
terms of the plan under which such grants or awards were made.
 
5.6  Other Benefits After Termination Date. Except for the payments and
benefits, if any, provided under this Article 5, no other benefits, compensation
or other remuneration of any type, whether taxable or nontaxable, shall be
payable to the Executive after her Termination Date, except as required by law
or by the applicable terms and provisions of any employee benefit plan
applicable to the Executive.
 
Page-15

--------------------------------------------------------------------------------


 
5.7  Specified Employee. Notwithstanding any of the provisions under this
Article 5 to the contrary, in the event that, in order to comply with the
provisions of Code Section 409A(a)(2)(B)(i), a payment under this Article 5 must
be made no earlier than six (6) months following the Executive’s separation of
service as a result of her status as a “specified employee,” such payment shall
be accordingly delayed and shall be paid (without any interest) as soon as
administratively possible following the six (6) month anniversary of the
Executive’s separation of service.
 
5.8  Excess Parachute Payment. Notwithstanding anything herein to the contrary,
neither WGNB nor the Bank shall pay to the Executive any amount which shall be
deemed to constitute an “excess parachute payment” in accordance with Code
Section 280G. Either WGNB or the Bank shall reduce any amount due hereunder by
such minimum amount necessary to cause the total amount payable to the Executive
in the applicable year not to constitute an “excess parachute payment.”
 
6.
 
MISCELLANEOUS PROVISIONS
 
6.1 Invalidity of Any Provision. It is the intention of the parties hereto that
the provisions of this Agreement shall be enforced to the fullest extent
permissible under the laws of each state and jurisdiction in which such
enforcement is sought, but that the unenforceability (or the modification to
conform with such laws) of any provision hereof shall not render unenforceable
or impair the remainder of this Agreement which shall be deemed amended to
delete or modify, as necessary, the invalid or unenforceable provisions. The
parties further agree to alter the balance of this Agreement in order to render
the same valid and enforceable. The terms of the restrictive covenant provisions
of this Agreement shall be deemed modified to the extent necessary to be
enforceable and, specifically, without limiting the foregoing, if the term of
the applicable restrictive covenant is too long to be enforceable, it shall be
modified to encompass the longest term which is enforceable and, if the scope of
the geographic area of the applicable restrictive covenant is too great to be
enforceable, it shall be modified to encompass the greatest area that is
enforceable.
 
6.2 Applicable Law. This Agreement shall be construed and enforced in accordance
with the laws of the State of Georgia.
 
6.3 Waiver of Breach. The waiver of a breach of any provision of this Agreement
by a party hereto shall not operate or be construed as a wavier of any
subsequent breach by the other party hereto.
 
6.4 Successors and Assigns. This Agreement shall inure to the benefit of WGNB,
the Bank and its Affiliates, and their respective successors and assigns. This
Agreement shall inure to the benefit of and be enforceable by the Executive’s
estate and/or legal representatives.
 
6.5 Assignment of Agreement. This Agreement may not be assigned by any of the
parties without the express written consent of the other parties to this
Agreement; provided, however, that the provisions of this Agreement shall inure
to the benefit of and be binding upon each successor of WGNB and/or the Bank,
whether by merger, consolidation, transfer of all or substantially all assets,
or otherwise.
 
Page-16

--------------------------------------------------------------------------------


  
6.6 Notices. All notices, demands and other communications hereunder shall be in
writing and shall be delivered in person or deposited in the United States mail,
certified or registered, with return receipt requested, as follows:



 
(a) If to the Executive: 
 
 Ms. Mary M. Covington       
 
 
     
(b) If to the Bank: 
 
West Georgia National Bank
     
P.O. Box 280
     
Carrollton, Georgia 30112
     
Attention: Chief Executive Officer
 
 
     
(c)  If to WGNB: 
 
WGNB Corp.
     
P.O. Box 280
     
Carrollton, Georgia 30112
     
Attention: Chairman


6.7 Entire Agreement. This Agreement contains the entire agreement of the
parties with respect to the subject matter hereof. All understanding and
agreements heretofore made between the parties hereto with respect to the
subject matter of this Agreement are merged into this document which alone fully
and completely expresses their agreement. This Agreement may not be changed
orally but only by an agreement in writing signed by both parties.
 
6.8 Survival of Provisions. The provisions of Section 3.6 “Term Life Insurance
Policy”, Section 4 “Restrictive Covenants” and Section 5.1(c) “Group Health
Benefits” shall survive termination of this Agreement.
 
6.9 Application of Code Section 409A. It is the intent of the parties to this
Agreement that this Agreement shall be interpreted, construed and operated in
compliance with any applicable provisions of Code Section 409A. To the extent
that future regulations issued pursuant to Code Section 409A require any
amendments to this Agreement, the parties agree that they will consent to, and
make, such amendments.
 
6.10 Captions. The captions appearing in this Agreement are inserted only as a
matter of convenience and in no way define, limit, construe or describe the
scope or intent of any provisions of this Agreement or in any way affect this
Agreement.
 
Page-17

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement under seal
as of this 1st day of July, 2007.

        EXECUTIVE:  
   
   
       /s/ Mary M. Covington  

--------------------------------------------------------------------------------

 

WEST GEORGIA NATIONAL BANK
 
 
  WGNB CORP. By: /s/ H. B. Lipham, III    By:  /s/ H. B. Lipham, III  

--------------------------------------------------------------------------------

H. B. Lipham, III     

--------------------------------------------------------------------------------

H. B. Lipham, III  
Chief Executive Officer
   
Chief Executive Officer


Page-18

--------------------------------------------------------------------------------



EXHIBIT “A”
 
GENERAL RELEASE
 
In accordance with the terms of that certain Employment Agreement (the
“Employment Agreement”) dated ________ ___, 2007, between WEST GEORGIA NATIONAL
BANK, a national Banking Association (the “Bank”) and the Bank’s Sole
Shareholder, WGNB CORP., a Georgia Bank Holding Company (“WGNB”), and MARY M.
COVINGTON (the “Executive”), the Executive hereby enters into this General
Release, in consideration of the Severance Package (as defined in the Employment
Agreement) that she will receive as a result of her termination of employment
effective as of ________________, 20___, to which she would not otherwise be
entitled, as follows:
 
The Executive agrees, for herself, her spouse, heirs, executor or administrator,
assigns, insurers, attorneys and other persons or entities acting or purporting
to act on her behalf (the “Executive’s Parties”), to irrevocably and
unconditionally release, acquit and forever discharge the Bank and WGNB, their
Affiliates, subsidiaries, directors, officers, employees, shareholders,
partners, agents, representatives, predecessors, successors, assigns, insurers,
attorneys, benefit plans sponsored by the Bank and WGNB and said plans’
fiduciaries, agents, related trusts and trustees (the “Bank’s Parties”), from
any and all actions, cause of action, suits, claims, obligations, liabilities,
debts, demands, contentions, damages, judgments, levies and executions of any
kind, whether in law or in equity, known or unknown, which the Executive’s
Parties have, have had, or may in the future claim to have against the Bank’s
Parties by reason of, arising out of, related to, or resulting from Executive’s
employment with the Bank or the termination thereof. This release specifically
includes without limitation any claims arising in tort or contract, any claim
based on wrongful discharge, any claim based on breach of contract, any claim
arising under federal, state or local law prohibiting race, sex, age, religion,
national origin, handicap, disability or other forms of discrimination, any
claim arising under federal, state or local law concerning employment practices,
and any claim relating to compensation or benefits. This specifically includes,
without limitation, any claim which the Executive has or has had under Title VII
of the Civil Rights Act of 1964, as amended, the Age Discrimination in
Employment Act, as amended (“ADEA”), the Americans with Disabilities Act, as
amended, and the Employee Retirement Income Security Act of 1974, as amended,
the Fair Labor Standards Act, the Civil Rights Act of 1991, the Equal Pay Act,
the Civil Rights Act of 1966, the Family and Medical Leave Act, 42 U.S.C. §
1981, the Veteran’s Readjustment Act of 1974, and the Rehabilitation Act of
1973.
 
It is understood and agreed that the above waiver of benefits and claims do not
include a waiver of the right to payment of any vested, nonforfeitable benefits
to which the Executive or a beneficiary of the Executive may be entitled under
the terms and provisions of any employee benefit plan of the Bank or WGNB which
have accrued as of the termination date and does not include a waiver of the
right to benefits and payment of consideration to which the Executive may be
entitled under the Employment Agreement. The Executive acknowledges that she is
only entitled to the severance benefits and compensation set forth in the
Employment Agreement, and that all other claims for any other benefits or
compensation are hereby waived, except those expressly stated in the preceding
sentence.
 
Page-19

--------------------------------------------------------------------------------


 
This paragraph shall apply only if the Executive has attained age 40 or over at
the time of her termination of employment. The Executive hereby acknowledges
that she is knowingly and voluntarily waiving and releasing any rights she may
have under ADEA and that the consideration given under the Employment Agreement
for this General Release is in addition to anything of value to which she was
already entitled. She further acknowledges that she has been advised by this
writing, as required by the ADEA, that: (A) the waiver and release do not apply
to any rights or claims that may arise on or after the date she executes this
Release; (B) she has the right to consult with an attorney prior to executing
this Release; (C) she has twenty-one (21) days to consider this Release
(although she may choose to voluntarily execute this Release earlier); (D) she
has seven (7) days following her execution of this Release to revoke the
Release; and (E) this Release shall not be effective until the date upon which
the revocation period has expired, which shall be the eighth day after she
executes this Release.
 
Agreed to, acknowledged and executed by the Executive this ___________ day of
____________________, 20______.
 


 
________________________________________
MARY M. COVINGTON
 

Page-20

--------------------------------------------------------------------------------


 
EXHIBIT “B”
 
APPROVED INVESTMENTS/ACTIVITIES PURSUANT TO SECTION 2.2
 
General Partner, McCalman Limited Partnership
 
Managing Partner, Healing Properties LLC


Page-21

--------------------------------------------------------------------------------


 